Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 19, 2020 has been entered. Claims 1-3 and 5-17 are pending in the application.  
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 26, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Roy Gross on February 24, 2021.
The application has been amended as follows: 
Claims 2 and 19 are cancelled
In Claim 1, line 10 – “aperture” is amended to “aperture of the at least one filler grommet”
In Claim 5, lines 12-13 – “micro-suction adhesive material and a seating hole” is amended to “the aperture of the base and a micro-suction adhesive material”
In Claim 7, line 2 – “grommet” is amended to “at least one grommet”
In Claim 9, line 1 – “filler grommet” is amended to “at least one filler grommet”
In Claim 12, line 2 – “grommet” is amended to “at least one grommet”
In Claim 12, line 3 – “grommet” is amended to “at least one grommet”
In Claim 12, line 3 – “at least one clip” is amended to “at least one clip ring”
In Claim 16, lines 1-2 – “the at least one grommet, at least one filler grommet, rings, or gaskets” is amended to “the at least one grommet or the at least one filler grommet”
In Claim 18, line 6 – “grommet” is amended to “at least one grommet”
In Claim 18, line 7 – “filler grommet” is amended to “at least one filler grommet”

Response to Arguments
Objection to the Drawings
Applicant’s arguments, see pages 7-8, with respect to the Objection to the Drawings have been considered but are moot, in part, and persuasive, in part.  Claim 2 has been cancelled and thus the objection to the drawings for failure to show every feature specified in claim 2 is moot.    The arguments 
Objection to the Specification
	Applicant’s arguments, see pages 8, with respect to the specification have been fully considered and are persuasive.  The previous objection is withdrawn. 
Claim Rejections 
	35 U.S.C. §101
		Applicant’s arguments, see pages 8-9, with respect to the rejection of claims 3-4 under 35 U.S.C. §101 have been fully considered and are persuasive.  The previous rejection is withdrawn. 
	35 U.S.C. §112
		Applicant’s arguments, see page 9, with respect to claims 5, 8, 9, 12-13, and 16 have been fully considered and are persuasive. The previous rejection is withdrawn.
	35 U.S.C. §103
		Applicant’s arguments, see page 9 lines 13-18, with respect to claims 1, 4-5, 6-17 have been fully considered and are persuasive.  The amendments to claim 1 overcome the prior art applied in the previous rejection and the previous rejections to claim 1 and its dependent claims are withdrawn.

Reasons for Allowance
Claims 1, 3, 5-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the closest prior art of record is considered to be U.S. Patent No. 5,354,283 to Bark. Bark teaches an apparatus for securing a medical device to a patient during a medical procedure, the apparatus comprising: a base (Figs. 1-6, element 10), at least one filler grommet (20) secured within an aperture, wherein the at least one filler grommet is configured to attach the medical device to the base to hold the medical device in place during the medical procedure, wherein the at least one filler grommet has an aperture that allows the at least one medical device to pass through the aperture of the at least one filler grommet, and wherein the at least one filler grommet is removably secured within the at least one grommet via a press or friction fit (Col. 4, lines 37-46; the filler grommet 20 is removably and frictionally retained).  Bark does not disclose at least one grommet secured within the aperture in the base, wherein the at least one filler grommet and the at least one grommet are configured to attach the medical device to the base.  These features cannot be rendered obvious over Bark or any other prior reference in combination with the other claimed structures.  
With regard to Claim 5, the closest prior art of record is considered to be U.S. Patent No. 5,354,283 to Bark. Bark teaches an apparatus for securing a medical device to a patient during a medical procedure, the apparatus comprising: a base (Figs. 1-6, element 10), at least one filler grommet (20) secured within an aperture, wherein the at least one filler grommet is configured to attach the medical device to the base to hold the medical device in place during the medical procedure, wherein a portion of the bottom portion of the base includes the aperture of the base and a suction material.  Bark does not disclose the bottom portion of the base configured to be secured to the patient via an adhesive pad, the adhesive pad occupying approximately 2/3 of a surface area of the bottom portion of the base, and wherein approximately 1/3 of the bottom portion of the base includes the suction material, and wherein the suction material is a micro-suction adhesive material.  While other prior art references, such as U.S. Patent Pub. App. 2020/0038631 to O’Sullivan teach an apparatus for securing a medical device to a patient comprising a base, wherein the bottom portion of the base is configured to be secured to the patient via an adhesive pad, the adhesive pad occupying approximately 2/3 of a surface area of the bottom portion of the base.  The claimed features of wherein approximately 1/3 of the bottom portion of the base includes the suction material, and wherein the suction material is a micro-suction adhesive material cannot be found in or rendered obvious in combination with the other claimed structures.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.